Mr. Justice Allen
delivered the opinion of the court.
This is a suit to set aside an alleged fraudulent conveyance. Judgment for plaintiff. Defendant brings error and applies for a supersedeas.
The conveyance sought to be set aside is a deed executed by one George Sauer to his wife on July 12, 1921. The grantor died January 11, 1922. The defendant herein is the grantee. She is sued both as administratrix of the estate of the deceased grantor and in her individual capacity. Error is assigned to the court’s permitting certain witnesses to testify concerning conversations between *120themselves respectively and the deceased. Since the defendant claims and defends, as an individual, under the deed,, the witnesses were competent and the testimony admissible. Gabrin v. Brister, 65 Colo. 407, 177 Pac. 134.
Other assignments of error go to the court’s decision on the merits of the case. While numerous legal propositions are discussed, it is not shown that the trial court acted upon pny incorrect conception of the law. The presumption is to the contrary. Davis v. Pursel, 55 Colo. 287, 291, 134 Pac. 107. The evidence is sufficient to support the decree.
•The application for a supersedeas is denied and the judgment is affirmed.
Me. Chief Justice Tellee and Me. Justice Bueke concur.